Exhibit 10.9

VIRTU FINANCIAL, INC.

2015 MANAGEMENT INCENTIVE PLAN

EMPLOYEE

RESTRICTED STOCK UNIT AND COMMON STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AND COMMON STOCK AWARD AGREEMENT (the “Agreement”),
is entered into as of January 23, 2018 (the “Date of Grant”), by and between
Virtu Financial, Inc., a Delaware corporation (the “Company”), and Douglas Cifu
(the “Participant”).

WHEREAS, the Company has adopted the Virtu Financial, Inc. 2015 Amended and
Restated Management Incentive Plan (the “Plan”), pursuant to which shares of
Class A Common Stock and Restricted Stock Units (“RSUs”) may be granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that it is in the best interests of the Company and its stockholders
to grant the shares of Class A Common Stock in recognition of Participant’s
service to the Company and its Affiliates from January 1, 2017 through December
31, 2017,  and RSUs provided for herein to the Participant subject to the terms
set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.          Grant of Common Stock and Restricted Stock Units.

(a)         Grant. The Company hereby grants to the Participant a total number
of shares of Class A Common Stock equal to approximately $  600,000.00 divided
by the Issue Price (the “Shares”), and a total number of RSUs equal to
approximately $  900,000.00 divided by the Issue Price, in each case on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan.  The RSUs shall be credited to a separate book-entry account
maintained for the Participant on the books of the Company, which may be
maintained by a third party.  The “Issue Price” shall mean the volume weighted
average price of shares of the Company’s Class A Common Stock traded during the
three days preceding the Date of Grant, as determined by the Company.

(b)         Incorporation by Reference. The provisions of the Plan are
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan.  Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan.  The Committee shall have final authority to interpret and construe
the Plan and this Agreement and to make any and all determinations under them,
and its decision shall be binding and conclusive upon the Participant and his
legal representative in respect of any questions arising under the Plan or this
Agreement.  The Participant acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.

2.          Vesting and Settlement.

(a)         The Shares shall be one hundred percent (100%) vested as of the Date
of Grant.

(b)         Except as may otherwise be provided herein, subject to the
Participant’s continued employment or service with the Company or an Affiliate,
the RSUs shall vest in equal installments on each of the first three (3)
anniversaries of the Date of Grant (each such date, a “Vesting Date”).  Upon







--------------------------------------------------------------------------------

 



 

each Vesting Date, such portion of the RSUs that vest on such date shall no
longer be subject to the transfer restrictions pursuant to Section 9(a) hereof
or cancellation pursuant to Section 4 hereof.  Any fractional RSUs resulting
from the application of the vesting schedule shall be aggregated and the RSUs
resulting from such aggregation shall vest on the final Vesting Date.

(c)         Vested RSUs shall be settled within ten (10) days following the
Vesting Date for such RSUs in shares of Class A Common Stock, or cash, as
determined by the Committee in its sole discretion.

3.          Dividend Equivalents.  In the event of any issuance of a cash
dividend on the shares of Class A Common Stock (a “Dividend”), the Participant
shall be entitled to receive, with respect to each RSU granted pursuant to this
Agreement and outstanding as of the record date for such Dividend, payment of an
amount equal to the Dividend at the same time as the Dividend is paid to holders
of shares of Class A Common Stock generally.

4.          Termination of Employment or Service.  If the Participant’s
employment or service with the Company and its Affiliates terminates for any
reason, all unvested RSUs shall be cancelled immediately and the Participant
shall not be entitled to receive any payments with respect thereto.

5.          Rights as a Stockholder.  The Participant shall not be deemed for
any purpose to be the owner of any shares of Class A Common Stock constituting
the Shares or underlying the RSUs unless, until and to the extent that (i) the
Company shall have issued and delivered to the Participant the shares of Class A
Common Stock constituting the Shares or underlying the RSUs and (ii) the
Participant’s name shall have been entered as a stockholder of record with
respect to such shares of Class A Common Stock on the books of the Company.  The
Company shall cause the actions described in clauses (i) and (ii) of the
preceding sentence to occur promptly following settlement as contemplated by
this Agreement, subject to compliance with applicable laws.

6.          Compliance with Legal Requirements.

(a)         Generally. The granting of the Shares and the granting and
settlement of the RSUs, and any other obligations of the Company under this
Agreement, shall be subject to all applicable U.S. federal, state and local
laws, rules and regulations, all applicable non-U.S. laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required. The Participant agrees to take all steps the Committee or the Company
determines are reasonably necessary to comply with all applicable provisions of
U.S. federal and state securities law and non-U.S. securities law in exercising
his rights under this Agreement.

(b)         Taxes and Withholding.  The grant of the Shares and the vesting and
settlement of the RSUs shall be subject to the Participant satisfying any
applicable U.S. federal, state and local tax withholding obligations and
non-U.S. tax withholding obligations.  The Participant shall be required to pay
to the Company, and the Company shall have the right and is hereby authorized to
withhold any cash, shares of Class A Common Stock, other securities or other
property or from any compensation or other amounts owing to the Participant, the
amount (in cash, Class A Common Stock, other securities or other property) of
any required withholding taxes in respect of the Shares or in respect of the
RSUs, settlement of the RSUs or any payment or transfer of the RSUs, and to take
any such other action as the Committee or the Company deem necessary to satisfy
all obligations for the payment of such withholding taxes.  In its sole
discretion, the Company may permit the Participant to satisfy, in whole or in
part, the tax obligations by (A) withholding shares of Class A Common Stock from
the Shares having a Fair Market Value equal to such withholding liability and
(B) withholding shares of Class A Common Stock that would otherwise be
deliverable to the Participant upon settlement of the RSUs with a Fair Market
Value equal to such withholding liability.





2

--------------------------------------------------------------------------------

 



 

7.          Clawback.  Notwithstanding anything to the contrary contained
herein, the Committee may cancel the Shares and RSU award if the Participant,
without the consent of the Company, has engaged in or engages in activity that
is in conflict with or adverse to the interest of the Company or any Affiliate
while employed by or providing services to the Company or any Affiliate,
including fraud or conduct contributing to any financial restatements or
irregularities, or violates a non-competition, non-solicitation,
non-disparagement, non-disclosure or confidentiality covenant or agreement with
the Company or any Affiliate, as determined by the Committee.  In such event,
the Participant will forfeit any compensation, gain or other value realized
thereafter on the vesting or settlement of the RSUs, the sale or other transfer
of the Shares and the RSUs, or the sale of shares of Class A Common Stock
acquired in respect of the RSUs, and must promptly repay such amounts to the
Company.  If the Participant receives any amount in excess of what the
Participant should have received with respect to the Shares or under the terms
of the RSUs for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or other administrative error),
all as determined by the Committee, then the Participant shall be required to
promptly repay any such excess amount to the Company.  To the extent required by
applicable law and/or the rules and regulations of NASDAQ or any other
securities exchange or inter-dealer quotation system on which the Class A Common
Stock is listed or quoted, or if so required pursuant to a written policy
adopted by the Company, the Shares and the RSUs shall be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement).

8.          Contractual Obligations.

(a)         Nothing in this Agreement shall supersede, modify, replace or cancel
any existing contractual obligations, including but not limited to restrictive
covenants, applicable to you in any employment agreement, offer letter, prior
equity award agreement or any other agreement or contract with the Company or
its Affiliates.

(b)         In the event that the Participant violates any of the contractual
obligations referred to in this Section 8, in addition to any other remedy which
may be available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs.  The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant’s
breach of such restrictive covenants.

9.          Miscellaneous.

(a)         Transferability.  The RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan.  Any attempted Transfer of the RSUs contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the RSUs, shall be null and void and without effect.

(b)         Waiver.  Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.





3

--------------------------------------------------------------------------------

 



 

(c)         Section 409A.  The RSUs are intended to be exempt from, or compliant
with, Section 409A of the Internal Revenue Code (“Code”). Notwithstanding the
foregoing or any provision of the Plan or this Agreement, if any provision of
the Plan or this Agreement contravenes Section 409A of the Code or could cause
the Participant to incur any tax, interest or penalties under Section 409A of
the Code, the Committee may, in its sole discretion and without the
Participant’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A of the Code, or to avoid the incurrence of taxes,
interest and penalties under Section 409A of the Code, and/or (ii) maintain, to
the maximum extent practicable, the original intent and economic benefit to the
Participant of the applicable provision without materially increasing the cost
to the Company or contravening the provisions of Section 409A of the Code. This
Section 9(c) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the RSUs will not be
subject to interest and penalties under Section 409A.

(d)         General Assets.  All amounts credited in respect of the RSUs to the
book-entry account under this Agreement shall continue for all purposes to be
part of the general assets of the Company.  The Participant’s interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.

(e)         Notices.  Any notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, to the attention of
the General Counsel at the Company’s principal executive office.

(f)         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

(g)         No Rights to Employment or Service.  Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

(h)         Fractional Shares.  In lieu of issuing a fraction of a share of
Class A Common Stock resulting from adjustment of the Shares or the RSUs
pursuant to Section 12 of the Plan or otherwise, the Company shall be entitled
to pay to the Participant an amount in cash equal to the Fair Market Value of
such fractional share.

(i)          Beneficiary.  The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.

(j)          Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.





4

--------------------------------------------------------------------------------

 



 

(k)         Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto, except as set forth in Section 8 hereof. No
change, modification or waiver of any provision of this Agreement shall be valid
unless the same be in writing and signed by the parties hereto, except for any
changes permitted without consent under Section 12 or 14 of the Plan.

(l)          Governing Law and Venue.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of laws thereof, or principles of conflicts of laws
of any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

(i)          Dispute Resolution; Consent to Jurisdiction.  All disputes between
or among any Persons arising out of or in any way connected with the Plan, this
Agreement, the Shares or the RSUs shall be solely and finally settled by the
Committee, acting in good faith, the determination of which shall be
final.   Any matters not covered by the preceding sentence shall be solely and
finally settled in accordance with the Plan, and the Participant and the Company
consent to the personal jurisdiction of the United States Federal and state
courts sitting in Wilmington, Delaware as the exclusive jurisdiction with
respect to matters arising out of or related to the enforcement of the
Committee’s determinations and resolution of matters, if any, related to the
Plan or this Agreement not required to be resolved by the Committee.  Each such
Person hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the last
known address of such Person, such service to become effective ten (10) days
after such mailing.

(ii)         Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement or the transactions contemplated (whether based on contract,
tort or any other theory).  Each party hereto (A) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this section.

(m)        Headings; Gender.  The headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.  Masculine
pronouns and other words of masculine gender shall refer to both men and women
as appropriate.

(n)         Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile and electronic image scan (pdf)), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

(o)         Electronic Signature and Delivery.  This Agreement may be accepted
by return signature or by electronic confirmation.  By accepting this Agreement,
the Participant consents to the electronic delivery of prospectuses, annual
reports and other information required to be delivered by U.S. Securities and
Exchange Commission rules (which consent may be revoked in writing by the
Participant at any time upon three business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant).





5

--------------------------------------------------------------------------------

 



 

(p)         Electronic Participation in Plan.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

[Remainder of page intentionally left blank]

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.

 

 

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

 

 

By:

/s/ Robert Greifeld

 

 

Robert Greifeld

 

 

 

/s/ Douglas A. Cifu

 

 

Douglas A. Cifu

 

 

--------------------------------------------------------------------------------